Title: Presidential Proclamation, [8 October] 1812
From: Madison, James
To: 


[8 October 1812]
Whereas information has been received that a number of individuals, who have deserted from the Army of the United States have become sensible of their Offences, and are desirous of returning to their duty:
A full pardon is hereby granted and proclaimed to each and all such individuals as shall, within four months from the date hereof, surrender themselves to the commanding officer of any Military post within the United States or the territories thereof.
In Testimony whereof, I have caused the seal of the United States to be affixed to these presents and signed the same with my hand.
Done at the City of Washington the Eighth day of October A.D. 1812; & of the Independence of the United States the Thirty Seventh.



By the President
James Madison



Jas. Monroe Secretary of State.



